UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0001345294 GOLDEN VALLEY DEVELOPMENT, INC. a Nevada corporation 1200 Truxton Avenue#130 Bakersfield, CA93301 (661) 327-0067 I.R.S. Employer I.D. # 84-1658720 Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes [X} No [ ] Number of shares of common stock of Golden Valley Development Inc. outstanding as of May 7, 2007: 40,000,000 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ x ] Transitional Small Business Disclosure Format (Check One): Yes [ ] No [X] -1- PART I. FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN VALLEY DEVELOPMENT, INC BALANCE SHEETS (unaudited) June 30, December 31, 2007 2006 ASSETS Cash $ 198,085 $ 89,381 Accounts Receivable Prepaid Income Taxes 400 1,180 Total Assets $ 198,485 $ 90,561 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities - Related Party $ 216,800 $ 110,000 Stockholder's Deficit Common Stock; $.001 par value;75,000,000 shares authorized 40,000,000 issued and outstanding at December 31, 2006 40,000 40,000 Additional paid-in-capital (17,498 ) (22,109 ) Accumulated deficit (40,817 ) (37,330 ) Total Stockholders' Deficit (18,315 ) (19,439 ) Total Liabilities and Stockholders' Deficit $ 198,485 $ 90,561 -2- GOLDEN VALLEY DEVELOPMENT, INC STATEMENTS OF OPERATIONS Three and Six Months Ended June 30, 2007 and 2006 (unaudited) Three Months Six Months 2007 2006 2007 2006 Revenue $ 5,099 $ 926 $ 11,720 3,381 Operating Expenses General & Administrative 4,922 8,208 12,925 19,420 Interest Expense 1,057 1,152 2,283 2,034 Net Loss $ (880 ) $ (8,434 ) $ (3,488 ) $ (18,073 ) Basic and diluted income (loss) per common share $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Basic weighted average common shares outstanding 40,000,000 40,000,000 40,000,000 40,000,000 -3- GOLDEN VALLEY DEVELOPMENT, INC STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2007 and 2006 (unaudited) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (3,488 ) $ (18,073 ) Adjustments to reconcile net loss to cash used in operating activities: Imputed rent expense 2,328 2,328 Imputed interest expense 2,283 - Changes in: Accounts Receivable 2,380 Prepaid Taxes 781 (400 ) Accrued Expenses 2,034 NET CASH USED IN OPERATING ACTIVITIES 1,904 (11,731 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from note payable to related party 604,650 253,000 Payments on note payable to related party (497,850 ) (253,000 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 106,800 - NET CHANGE IN CASH 108,704 (11,731 ) Cash balance, beginning of the period 89,381 45,626 Cash balance, end of the period $ 198,085 $ 33,895 Supplemental Disclosures: Taxes paid $ - $ - Interest paid - - -4- Notes to Financial Statements NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Golden Valley Development, Inc. (“GVD”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in GVD's 2006 annual report on Form 10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for fiscal year 2006, as reported in the Form 10-KSB, have been omitted. NOTE 2 – RELATED PARTY TRANSACTIONS During the six months ended June 30, 2007, GVD borrowed $604,650 from a related party.The notes carried interest at 5% per annum and are due two years from the date of issuance.During the six months ended June 30, 2007, GVD made note payments of $497,850 to reduce this balance. During the six months ended June 30, 2007, GVD imputed interest of $2,283 on its related party notes as a contribution to capital due to Adavco, Inc. agreeing to waive interest on the notes payable. -5- Item 2. Managements Discussion and Analysis Liquidity and Cash Requirements Adavco Inc., a related party, loaned us $50,000 in October of 2004 to satisfy cash requirements, including accounting and auditing costs, for our first 36 months
